     Case 3:18-cr-00054-PDW Document 311 Filed 02/24/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NORTH DAKOTA

                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )          No. 18-CR-00054-KES
                                    )
STEVEN BARROS PINTO                 )
                                    )

            DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

      Now comes the undersigned counsel on behalf of the

Defendant, Steven Barros Pinto, and requests this Honorable

Court grant a continuance of the trial dates for the above

numbered indictments. Presently, 18-CR-00054-KES is

scheduled for trial on April 7, 2020; 20-cr-00011 is set

for arraignment on February 27, 2020.

      The Court conferenced the case with the prosecution

and undersigned counsel on February 18, 2020. The parties

discussed the ongoing nature of the prosecution’s

investigation into 18-CR-00054-KES with the expectation of

further discovery and the new indictment, superseding

indictment and attendant discovery production. In light of

the recent developments, the defense requests a continuance

in the trial dates. The prosecution is not in disagreement

with the defendant’s motion to continue.

      Undersigned counsel has attached an affidavit of

counsel in support of this motion.



                                   1
   Case 3:18-cr-00054-PDW Document 311 Filed 02/24/20 Page 2 of 2



                                       Steven Barros Pinto
                                       By his attorney,

                                       /s/ Hank Brennan
                                       Hank Brennan
                                       BBO # 634036
                                       20 Park Plaza, Suite 400
                                       Boston, MA 02116
                                       (617) 201-5977
February 24, 2020                      hb@hbjustice.com




                                 2
